Form NTCRFBK




                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court


In re Debtor(s):                                                        Case No.: 21−50028 SLJ 7
                                                                        Chapter: 7
Evander Frank Kane

              NOTICE OF REFERRAL OF APPEAL TO BANKRUPTCY APPELLATE PANEL


To All Parties:

You are hereby notified the enclosed Notice of Appeal has been filed by Evander Frank Kane with the Clerk of the
Bankruptcy Court. Pursuant to orders of the Judicial Council of the Ninth Circuit and the United States District Court
for this district, this appeal is referred to the United States Bankruptcy Appellate Panel of the Ninth Circuit (BAP).


Dated: 7/26/21


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court


                                                   By: /s/ Lydia Menendez
                                                           Deputy Clerk



NOTICE FROM CLERK OF 9TH CIRCUIT BAP: For all cases opened at the BAP beginning February 1, 2015,
all excerpts of record must be filed electronically and no paper copies will be necessary. In all other cases effective
immediately any attorney or other electronic filer may file the excerpts electronically without submitting paper copies.
Please see Rule 3 of the Administrative Order Regarding Electronic Filing in BAP Cases available on the BAP
website at www.ca9.uscourts.gov/bap/.




     Case: 21-50028         Doc# 184       Filed: 07/26/21      Entered: 07/26/21 11:35:45          Page 1 of 1
